Title: To George Washington from “Caius,” 21 July 1795
From: “Caius”
To: Washington, George


          21 July 1795. The “sentiments” given in this letter do not reflect “merely the emanations of a solitary individual” but those of

thousands of Americans who have urged GW to withhold his approval of the treaty with Great Britain or to direct negotiations that will change it. His address proceeds to highlight selected objections to the treaty.
          “The first class” of objections concern “Omissions” by John Jay which include failure to protect American seamen from impressment as well as the lack of security of the U.S. commerce to Spain, Portugal, and the Mediterranean against depredations of Barbary corsairs. Jay also failed to obtain in Article XII the exception of cotton, molasses, sugar, coffee, and cocoa from the list of articles barred from transportation in American vessels.
          The second “class … consist of acts of commission” by Jay “in stipulations injurious and dishonorable” to America. Instead of insisting the British “surrender” the western posts, Jay accepted “mere delivery of the naked walls of the posts.” The writer objects to the continued use by the British of “portages and carrying places” within the United States that give them advantages in the fur trade and influence over western Indians in those areas. Article IV contains the seeds of a “future war” because of the “uncertainty” it conveys about the U.S.-Canadian border. Article VI “sanctions claims against the United States for British losses” and establishes a court that will control American courts. Article VII is “fallacious and delusory” and Article IX “ambiguous and … doubtful.” As for Article X, Jay appears “to have thought that war first & confiscation afterwards, was better than sequestration first and peace afterwards.”
          Caius perceives that “The political consequences of the first art. excite the most alarming sensations; … to see, Sir, thro’ all these causes the completest political union between Great Britain and the United States … must fill the American mind with horror.” He is persuaded that Jay “has not faithfully pursued either your sentiments, your opinions or your instructions.” GW should submit the treaty to both houses of Congress “before its final ratification”; in doing so, he will receive “the affectionate regards, generous confidence and grateful thanks of your fellow-citizens.”
        